Citation Nr: 1451268	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected mixed headaches, migraine and tension type.

4.  Entitlement to an initial evaluation in excess of 30 percent for service-connected hyperhidrosis.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylolisthesis, degenerative disc disease with sciatica, both lower extremities.

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2010.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
 
In an October 2012 rating decision, the RO, in pertinent part, partially granted the Veteran's claims for increased evaluations for her mixed headaches (increased to 30 percent disabling, effective from August 16, 2010) and hyperhidrosis (increased to 30 percent disabling, effective from August 16, 2010) disabilities.  As the RO indicated that these increases did not represent a full grant of either claim, the Veteran's appeals were not abrogated and the matters remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board further notes that additional evidence in the form of private and VA outpatient treatment records were added to the electronic record in July 2013, subsequent to the October 2012 supplemental statement of the case.  Although no waiver accompanied the submission of such evidence, the Board finds that, as the Veteran's claims remaining on appeal are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

The Board notes that in September 2014, the Veteran executed a new VA Form 21-22, appointing the Texas Veterans Commission (TVC) as her new representative, effectively terminating the representation of Veterans of Foreign Wars of the United States.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spondylolisthesis, degenerative disc disease with sciatica both lower extremities, and an initial rating in excess of 10 percent for gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for allergic rhinitis was granted in an October 2012 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for allergic rhinitis.

2.  Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew her appeal as to the issues of entitlement to service connection for dermatitis and entitlement to an initial rating in excess of 30 percent for mixed headaches, migraine and tension type, and an initial rating in excess of 30 percent for hyperhidrosis.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for allergic rhinitis because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).  

2.  The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issues of entitlement to service connection for dermatitis, an initial rating in excess of 30 percent for mixed headaches, migraine and tension type, and an initial rating in excess of 30 percent for hyperhidrosis, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for allergic rhinitis

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Veteran's claim for service connection for allergic rhinitis was granted in a rating decision issued by the AOJ in October 2012.  The Veteran did not perfect an appeal with regard to the evaluation assigned for allergic rhinitis.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for allergic rhinitis because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. 

Service connection for dermatitis, an initial rating in excess of 30 percent for mixed headaches, migraine and tension type, and an initial rating in excess of 30 percent for hyperhidrosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In January 2011, the RO issued a rating decision which, in pertinent part, denied service connection for dermatitis, and granted service connection for mixed headaches and hyperhidrosis, rated as 10 percent disabling each.  As noted above, in an October 2012 rating decision, the RO partially granted the Veteran's claims for increased evaluations for her mixed headaches (increased to 30 percent disabling, effective from August 16, 2010) and hyperhidrosis (increased to 30 percent disabling, effective from August 16, 2010) disabilities.  According to a June 2013 statement, the Veteran indicated that she was withdrawing the issues of service connection for dermatitis, an initial rating in excess of 30 percent for mixed headaches, migraine and tension type, and an initial rating in excess of 30 percent for hyperhidrosis.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding those claims and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement service connection for allergic rhinitis is moot, and the issue is dismissed for lack of jurisdiction.

The appeal as to the issue of entitlement to service connection for dermatitis is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for service-connected mixed headaches, migraine and tension type, is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected hyperhidrosis is dismissed.


REMAND

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA was required to provide a contemporaneous medical examination because the appellant presented evidence of a "material change" in his condition since the prior VA examination).  During the June 2013 Board hearing, the Veteran indicated that the severity of her service-connected lumbar spine disability and gastroesophageal reflux disease has worsened since her last VA examination.  The Veteran's VA and private treatment records indicate that her disabilities may have changed since her last VA examination in June 2012.  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected lumbar spondylolisthesis, degenerative disc disease with sciatica, both lower extremities, and gastroesophageal reflux disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Additional records associated with the electronic file include VA treatment records from the El Paso VA Healthcare System (HCS) dated through June 2013.  Any outstanding VA treatment records dated since June 2013 should be obtained, and the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records.

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include the additional VA and private treatment records contained in the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records, to include from El Paso VA HCS, generated after June 2013 and associate them with the claims file.

2.  Contact the Veteran and request that she identify any private medical providers who have treated her for her service-connected lumbar spine disability and gastroesophageal reflux disease since June 2013.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA. Following receipt of the required release, obtain any relevant treatment records.

3.  Schedule the Veteran for a VA examination of her lumbar spine to evaluate all current orthopedic and neurologic manifestations of her service-connected disability.  The entire claims folder must be provided to the examiner.  All indicated tests and studies should be conducted. 

This should include an examination to determine all neurologic abnormalities that result from the lumbar spine disability.  The examination should indicate the range of motion of the Veteran's lumbar spine in terms of degrees.  Any additional impairment due to pain, weakness, incoordination, excess fatigability or flare-ups should be identified.  This should be expressed in terms of the additional limitation of motion resulting from these factors.

The examiner should also identify each neurological abnormality that is attributable to the lumbar spine disability. 

Finally, the examiner should state whether or not the Veteran has experienced incapacitating episodes due to her spine disability and, if so, the total duration of these episodes over the past 12 months. 

The reasons for all opinions should be provided.  If additional medical consultations from other specialties are required, these should be arranged.

4.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of her service-connected gastroesophageal reflux disease.  The entire claims folder must be provided to the examiner.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should address the following:

Describe any symptomatology associated with the Veteran's service-connected gastroesophageal reflux disease;

Comment as to whether the Veteran's disability is manifested by any medical evidence of persistent recurrent epigastric stress with dysphagia, paresis, and regurgitation or substernal arm and/or shoulder pain;

Provide an opinion as to the severity of any symptomatology noted above, specifically an opinion as to whether such symptomatology is productive of severe or considerable impairment of health.

A complete rationale must be provided for all opinions expressed.

5.  After all development has been completed, readjudicate the Veteran's claims and specifically consider whether separate ratings for neurological abnormalities are warranted in light of the evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


